DETAILED CORRESPONDENCE
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
3.	In response to the amendment received on 6/21/2022:
Claims 1-14 are pending in the current application.  Claims 1and 7-8 have been amended.
The previous rejection under 35 U.S.C. 112 rejection is overcome in light of the amendment.
The previous prior art-based rejections have been overcome in light of the amendment and a new rejection is laid out below.  All changes made to the rejection are necessitated by the amendment.  
Claim Interpretation
4.	All “wherein” clauses are given patentable weight unless otherwise noted.  Please see MPEP 2111.04 regarding optional claim language.
Claim Rejections - 35 USC § 102
5.	Claims 1-5 and 9-14 are rejected under 35 U.S.C. 102(b) as being anticipated by Ata JPH08298134.
Regarding Claims 1, 2, and 12, Ata discloses a flame-retardant (necessarily flame-retardant given the same composition) lithium secondary battery electrolyte used in a lithium secondary battery (meeting Claim 12) comprising at least one compound of a fluoro ester compound represented by the following chemical formula II wherein R1 is hydrogen or fluoro, n of Ca is 1, hydrogens connected to the carbon Ca are each independently substituted with fluoro; R2 is H, F, or CHxF(3-x) (x is 0, 1, 2, or 3),  hydrogens connected to the carbon Cb are each independently substituted with F, a C1-C3 alkyl group or a C1-C3 fluoroalkyl group; and n of Cb is 1, 2, or 3 and includes at least one fluoro (see nonlimiting species below taken from paras 0016, 0033-0035 of Ata)

    PNG
    media_image1.png
    128
    427
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    84
    354
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    165
    439
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    46
    289
    media_image4.png
    Greyscale

and further comprises a cyclic carbonate compound represented by Chemical Formula 3 such as ethylene carbonate or propylene carbonate as non-limiting examples (paras 0011-0037, 0048-0055, 0075-0077) and see para 0053 and 0076 specifically, which exemplifies a mixed solvent electrolyte of hexafluoride methyl acetate (CF3COOCF3) with propylene carbonate in a range of volume ratios that anticipate the claimed range of volume ratio of 0.5 : 9.5 to 9.5 : 0.5 (meeting Claim 2). 
Regarding Claim 3, because Ata does not disclose chemical formula 1 (and as such is not relied upon for this alternative species), Ata is not required to meet the limitation of Claim 3, which further limits chemical formula 1.
Regarding Claims 4, 9-11, and 13, although Ata does not disclose the claimed discharge capacity, or the self-extinguishing time of 20 s/g or less or 6 s/g or less, or a flash point of 150 °C or more, or a charge cut-off voltage of 4.0-6.0 V, regarding composition claims, if the composition is the same, it must have the same properties (see MPEP § 2112.01, II.).  Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding Claims 5 and 6, Ata discloses wherein the electrolyte further comprises a lithium salt including  LiClO4, LiAsF6, LiPF6, LiBF4, LiCF3SO3, LiN (CF3SO2) 2 in a concentration of 0.4 M to 2.4 M, a range that falls within and therefore anticipates the claimed range (see paras 0038-0039).
Regarding Claim 14, Ata discloses in para 0041 the following cathode active materials which meet the claimed materials: 
“LixMO2 (wherein, M represents one or more transition metals the stands are usually 0.05 ≦ x ≦
1.10) may be used lithium composite oxides mainly comprising. The transition metal M constituting the lithium
composite oxide, Co, Ni, Mn, etc. are preferable. Specific examples of the lithium composite oxide, LiCoO2,
LiNiO2, LixNiyCo1-yO2 (wherein, x, y vary according to charge and discharge states of the battery, usually 0
⟨x ⟨1,0.7 ⟨y ⟨1 a .02), it is possible to increase the LiMn2O4 and the like.”
6.	Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ata JPH08298134, as applied to Claim 5, and further in view of Tsunashima US PG Publication 2010/0003597.
Regarding Claims 7 and 8, Ata discloses the claimed electrolyte as described in the rejection of Claim 5, which is incorporated herein in its entirety.  Ata does not specifically disclose wherein the lithium salt is mixed with the fluoro ester compound of chemical formula 2 or chemical formula 3 at a volume ratio of 20 to 80:100.  However, Tsunashima discloses a nonaqueous electrolyte for a lithium secondary battery wherein salts are added in a volume ratio less than 70% so as to not increase the viscosity of the electrolyte since that would increase current density and the battery capacity would suffer as a result (see para 0058).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to optimize the volume ratio of lithium salt to electrolyte solvent such as chemical formula 2 and 3 of Ata because Tsunashima teaches that a volume ratio greater than 70% of salt increases the viscosity of the electrolyte solution which affects current density and battery capacity.
Response to Arguments
7.	Applicant's arguments with respect to the claims are based on the claims as amended.  The amended claims have been addressed in the new rejection above.  
Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S. PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on Monday through Thursday, 6/7 am - 3/4 pm; Alt Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S PARK/
Primary Examiner, Art Unit 1729